UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6694


WARREN RUSSELL,

                  Petitioner - Appellant,

          v.

WARDEN REYNOLDS,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.      J. Michelle Childs, District
Judge. (9:14-cv-04035-JMC)


Submitted:   October 20, 2016               Decided:   November 16, 2016


Before MOTZ, TRAXLER, and KEENAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Warren Russell, Appellant Pro Se.    Donald John Zelenka, Senior
Assistant   Attorney  General,   Melody  Jane   Brown,  Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Warren Russell seeks to appeal the district court’s order

adopting       the     magistrate      judge’s        recommendation     and   denying

relief    on    Russell’s       28    U.S.C.    § 2254      (2012)   petition.       The

notice    of    appeal    was    received       in    the   district   court   shortly

after    expiration       of    the    appeal    period.       Because    Russell     is

incarcerated, the notice is considered filed as of the date it

was properly delivered to prison officials for mailing to the

court.     Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266

(1988).       The record does not reveal when Russell gave the notice

of   appeal     to    prison    officials       for    mailing.      Accordingly,     we

remand the case for the limited purpose of allowing the district

court    to    obtain     this       information       from   the    parties   and    to

determine whether the filing was timely under Fed. R. App. P.

4(c)(1) and          Houston v. Lack.      The record, as supplemented, will

then be returned to this court for further consideration.

                                                                               REMANDED




                                            2